Citation Nr: 0609359	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-25 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO). In that decision the RO 
denied entitlement to service connection for tinnitus and 
bilateral hearing loss.  The veteran perfected an appeal of 
these issues.  

After the veteran's case was certified to the Board 
additional medical evidence was received at the Board in 
conjunction with the veteran's appeal.  Although no waiver of 
RO consideration of this evidence was included, the Board 
finds that remand for RO consideration is unnecessary due to 
the favorable disposition of this case.

Evidence of record indicates the veteran raised the issue of 
entitlement to an increased rating for post traumatic stress 
disorder.  As the record does not reveal that this issue has 
been adjudicated by the RO, it is referred for appropriate 
action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The evidence is in equipoise with respect to whether the 
veteran's bilateral hearing loss and tinnitus are related to 
service. 


CONCLUSIONS OF LAW

1.  With resolution of all doubt in favor of the veteran, the 
criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2005).

2.  With resolution of all doubt in favor of the veteran, the 
criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his bilateral hearing loss and 
tinnitus are related to exposure to noise and acoustic trauma 
while in service.  Specifically, the veteran claims that on 
July 8, 1944 a German V-8 rocket hit the U.S.S. L.S.T. 312 
which he was serving on.  The veteran's assertions are 
supported by a "History of the U.S.S. L.S.T. 312."  In 
addition, Mr. A.G. and Mr. E.A.W., who served with the 
veteran, reported in separate letters that they were hit by 
"buzz bombs" while serving aboard the U.S.S. L.S.T. 312.  

In the instant case, the evidence in the veteran's claims 
file, including an indication of his receipt of a Combat 
Action Ribbon, supports his combat contention.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

If the veteran was engaged in combat with the enemy while in 
active service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in such service satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official record of such incurrence in 
service, and every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005). 

However, section 1154(b) only serves to lighten the 
evidentiary requirement for showing service incurrence of an 
injury or disease; it does not lighten the evidentiary 
requirements for competent evidence demonstrating present 
disability or a nexus between present disability and some 
remote injury or disease of active service.  See Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 
1154(b) provides a factual basis upon which a determination 
can be made that a particular disease or injury was incurred 
or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").  

The evidence of record includes the veteran's service medical 
records, which are silent for any complaints or diagnosis of 
hearing loss or tinnitus.  The veteran's March 1946 
separation examination revealed 15/15 on a whispered voice 
test and did not note any hearing or ear disability.  

A VA audiological examination was performed in November 2001.  
The veteran presented with complaints of hearing loss and 
tinnitus.  On the authorized audiological evaluation at that 
time, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
45
65
41
LEFT
20
25
50
65
40

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 80 percent in the left ear.  The 
examiner found that the audiological results revealed hearing 
essentially within normal limits though 2000 hertz 
bilaterally with a symmetrically sloping moderate to 
moderately-severe sensorineural hearing loss thereafter.  He 
also indicated that the veteran's speech discrimination was 
good bilaterally.  The examiner diagnosed the veteran's 
symptoms as bilateral moderate to moderately-severe high 
frequency sensorineural hearing loss commencing at 3000 
hertz.  

In November 2001, the veteran also presented for a VA ear 
disease examination, with complaints of intermittent 
tinnitus, bilaterally.  The only abnormality noted upon 
physical examination was mild tympanosclerosis of the 
tympanic membrane.  The examiner diagnosed the veteran's 
symptoms as tinnitus.  

In April 2002, the November 2001 VA examiner reviewed the 
veteran's claims file and noted that the veteran's separation 
physical examination indicated the results from a whispered 
voice hearing test was normal.  Therefore, the examiner 
concluded that the veteran's hearing loss and intermittent 
tinnitus are not secondary to noise exposure or related to 
the explosion type injury that he described occurring in 
service.    

In December 2002 and March 2003, Dr. J.C. submitted letters 
regarding the etiology of the veteran's hearing loss and 
tinnitus.  In December 2002, Dr. J.C. noted that he veteran 
had moderate to severe hearing loss related to acoustic noise 
exposure during the war.  In March 2003, Dr. J.C. revealed 
that the veteran reported an enemy flying bomb hitting the 
port side and star board side of the ship the veteran served 
on while in service.  Dr. J.C. indicated that the veteran was 
exposed to an extremely large acoustic blast and acoustic 
trauma secondary to this attack.  He indicated that the 
veteran had been complaining of increased hearing loss 
associated with tinnitus.  He also reported that he performed 
several audiometric evaluations on the veteran which 
supported noise induced sensorineural hearing loss.  Dr. J.C. 
concluded that it was his opinion that the veteran has a 
causally related hearing loss and acoustic trauma secondary 
to the events that occurred while he was in service.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

As noted above, the evidence reveals that the veteran was 
subject to noise exposure while in service and that he 
currently suffers from hearing loss and tinnitus.  See 
38 C.F.R. § 3.385.  In this case, the salient issue is 
whether the veteran's current hearing loss and tinnitus are 
etiologically related to the acoustic trauma he experienced 
in service.  The evidence includes two differing medical 
opinions addressing the etiology of the veteran's bilateral 
hearing loss and tinnitus.  Dr. J.C. stated in his March 2003 
letter that the veteran's hearing loss is related to an in-
service acoustic trauma.  Conversely, the VA examiner 
determined that based on the normal whisper test at 
separation, the currently diagnosed bilateral hearing loss 
and tinnitus are not related to service.  

In weighing the evidence, the Board notes that a whispered 
voice hearing test does not provide precise information as to 
the actual puretone loss.  With this in mind, the Board finds 
that the evidence is evenly divided on the question of 
whether the veteran's diagnosed hearing loss was caused by 
acoustic trauma in service.  Under such circumstances, he is 
given the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 
2002).  Thus, the Board finds that the veteran's current 
hearing loss is related to service, warranting service 
connection.  With respect to hearing loss, the opinion of Dr. 
J.G. intimates a relationship between the hearing loss and 
tinnitus.  Moreover, noise induced hearing loss is usually 
accompanied by high frequency tinnitus.  THE MERCK MANUAL 2340 
(16th ed. 1992).

Accordingly, with resolution of all doubt in favor of the 
veteran, service connection for the veteran's bilateral 
hearing loss and tinnitus is granted.  


ORDER


Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted. 


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


